COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 EL PESCADOR CHURCH, INC.,                         §

                                                   §
                                                                     No. 08-18-00029-CV
                                Appellant,         §
                                                                       Appeal from the
 v.                                                §
                                                                     384th District Court
                                                   §
 HECTOR P. FERRERO, ROSA                                           of El Paso County, Texas
 FERRERO, ANTONIO NUNEZ, AND                       §
 DIEGO SANCHEZ,                                                      (TC#2015DCV0484)
                                                   §

                                                   §
                                Appellees.
                                                   §

                                             JUDGMENT

         The court has considered this cause on the record and concludes there was error in that part

of the judgment where the trial court granted Appellee Antonio Nunez’s plea to the jurisdiction

relating to the DTPA claim. We therefore reverse that part of the judgment and remand to the trial

court.

         We conclude there was error in that part of the judgment where the trial court granted the

no evidence summary judgment of Appellee Antonio Nunez relating to the fraud claim. We

therefore reverse that part of the judgment pertaining to the fraud claim against Antonio Nunez

and remand that part of the case to the trial court.


                                                  1
         We conclude there was no error in that part of the judgment where the trial court granted

Appellee Antonio Nunez’s motion for summary judgment relating to the conversion claim. We

therefore affirm the trial court’s order pertaining to the conversion claim against Appellee Antonio

Nunez.

         The court dismisses all claims against Appellees Hector Ferrero, Rosa Ferrero, and Diego

Sanchez for want of jurisdiction.

         We further order that Appellant, and its sureties, if any, 1 and Appellee each pay one-half

(1/2) the costs of this appeal. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2019.


                                              ANN CRAWFORD McCLURE, Senior Judge

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)




         1
             See TEX. R. APP. P. 43.5.

                                                  2